Citation Nr: 0533966	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2005, the veteran testified at a 
Travel Board hearing.  


FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO denied service 
connection for PTSD.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's October 1992 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1992 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's October 1992 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2004 letter from the RO to the claimant as well as 
the March 2004 rating decision, November 2004 statement of 
the case, and April 2004 supplemental statement of the case.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Background

In an October 1992 rating decision, the RO denied service 
connection for PTSD.  The basis of the denial was that the 
veteran did not have PTSD due to service.  At that time, the 
evidence of record included the veteran's statements that he 
had PTSD due to enemy fire and due to being mistreated 
because of his skin color, the service medical records, 
service records, post-service private medical records, and a 
March 1992 VA examination.  

A notice of disagreement was not received within the 
subsequent one-year period.

In August 2003, correspondence was received from the veteran 
in which he indicated that he was seeking service connection 
for PTSD.  

In support of his claim, medical evidence was received.  This 
medical evidence consists of Kaiser Permanente records; 
October 2003 VA medical records; a December 2004 letter from 
R.O., PhD., a licensed clinical psychologist; and the veteran 
written statements and statements made at an August 2003 
Travel Board hearing. 

The Kaiser Permanente records do not reflect a psychiatric 
diagnosis.  

The VA records reveal that the veteran was diagnosed as 
having mild depression.  The etiology was not indicated.  

In the December 2004 letter, R.O., PhD. diagnosed the veteran 
as having PTSD, however, he did not provide an incident 
during service involving racial discrimination which resulted 
in this diagnosis.  

The examiner stated that the veteran was not in combat in 
Vietnam.  The veteran told Dr. O. that he was exposed to 
small arms fire while on perimeter guard duty and his large 
base also received involving rocket and mortar fire.  The 
veteran also related that he had a long history of poly 
substance abuse including a history of addiction to heroin, 
opium, "speed," marijuana, and alcohol which the veteran 
believed began in Vietnam.  The veteran reported that he felt 
mistreated while in Vietnam and made complaints of racial 
prejudice.  He did not cite any specific incidence thereof.  
The veteran acknowledged that he was disciplined for being 
AWOL for which he received a court martial and a reduction in 
rank.  On the Mississippi scale for combat-related PTSD, the 
veteran scored a 104.  The veteran reported symptoms which 
would support a diagnosis of PTSD including high anxiety 
especially when questioned on military topics and high levels 
of agitation.  His psychological profile was also consistent 
with a person who had primarily suffered from poly substance 
dependence and mixed personality characteristics with 
antisocial tendencies.  The veteran discontinued counseling 
after 3 sessions.  Based on the aforementioned factors, the 
Axis I diagnoses were poly substance dependence and PTSD.  
The Axis II diagnosis was personality disorder.  The Axis IV 
diagnosis  was occupational and primary relationship 
problems.  

The veteran maintains that during service, he experienced 
racial prejudice.  At his Travel Board hearing, he clarified 
that he experienced no other stressors which bothered him, 
only the racial discrimination.  The veteran related that he 
had been treated for his drug abuse and psychiatric problems.  
He stated that he was diagnosed as having PTSD based on 
incidents of prejudice and racial discrimination during 
service.  The veteran reported that he was involved in a 
fight with another person during service which triggered 
everything.  The veteran mentioned that he was court 
martialed.  When he was questioned as to whether this fight 
resulted in the court martial, he indicated that there were 
other things that he was doing that lead up to it and that he 
was getting into trouble.  The court martial stemmed from his 
behavior after the fight.  He stated that he had been abusing 
drugs, was AWOL, and engaged in insubordination.  The veteran 
discussed the fight incident, but was unable to provide 
detailed information whereas verifying evidence could be 
obtained.  He indicated that he had no further evidence in 
that regard.  


Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
service connection for PTSD was denied on the basis that 
there the veteran did not have PTSD due to service.  The 
October 1992 rating decision is final.  38 U.S.C.A. § 7105.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

Since the prior final decision, evidence has been added to 
the claims file.  The veteran has provided his own 
statements.  The veteran is a non-combat veteran.  He has not 
provided any supporting evidence for his alleged stressors 
nor has he identified any available supporting evidence.  He 
does not have a verified stressor.  His testimony alone may 
not reopen his claim.  Lay assertions will not suffice to 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, the veteran's statements are essentially cumulative 
of the veteran's statements of record at the time of the last 
final decision.  

Thus, there is no new and material evidence with regard to a 
verified stressor in this case.  This defect which was 
present at the time of the October 1992 final decision is not 
cured.  

The Kaiser Permanente records do not show psychiatric 
treatment.  Thus, they are not new and material as they do 
not relate to an unestablished fact necessary to substantiate 
the claim and do not raise a reasonable possibility of 
substantiating the claim.  They do not show that he has PTSD 
due to service.  

The VA records diagnose depression.  These records are not 
new and material as they do not relate to an unestablished 
fact necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  They do 
not show that he has PTSD due to service.  Rather, he has 
depression and no nexus to service was provided.  

In the December 2004 letter, Dr. O. diagnosed the veteran as 
having PTSD.  Dr. O. referred to the veteran's exposure to 
rocket and mortar fire, however, the veteran has admitted 
that these incidents were not stressful to him.  The veteran 
performed testing, but it was for combat-related PTSD.  The 
veteran did not serve in combat.  The veteran complained of 
racial prejudice in the military, but Dr. O. did not 
attribute the diagnosis of PTSD to any specific inservice 
incident involving racial prejudice.  In conclusion, he 
diagnosed the veteran as having poly substance dependence and 
PTSD.  The Axis IV diagnosis was occupational and primary 
relationship problems, indicative of a connection between his 
Axis I diagnoses and his Axis V diagnosis.  See Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998) (an Axis IV 
assessment under the DSM-IV represents a "etiologically 
significant psychosocial stressor" contributing to the 
current condition).  There was no mention of military service 
under Axis IV.  In sum, although the physician noted that the 
veteran reported symptoms which would support a diagnosis of 
PTSD including high anxiety especially when questioned on 
military topics and high levels of agitation, this physician, 
while diagnosing PTSD, did not etiologically relate the PTSD 
to any inservice incident of racial prejudice or 
discrimination.  Even if the physician had related it to the 
veteran's complaints of racial prejudice, there is no 
evidence of a verified stressor in this case and the veteran 
testified that he had no evidence to substantiate his claims 
of prejudice.   

Thus this medical report is not new and material as it does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  This report does not show that the 
veteran has PTSD due to service.  Rather, he has PTSD, but 
there is no nexus linking this PTSD to a verified stressor 
from service.  As noted, there is no verified stressor and 
the veteran has no evidence or information to verify his 
claim.  

The evidence submitted since the RO's October 1992 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's October 1992 
rating decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
BLANK is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


